Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 20 are presented for examination. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/15/2022 (10 pages, 31 pages), 06/28/2022, 08/08/2022, 09/19/2022, and 12/09/2022 were received.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Holden et al., U.S. Publication 2016/0036616 (herein Holden), in view of Savoj, U.S.
Publication 2005/01 17404 (herein Savoj).

Regarding claim 1, Holden teaches: A method comprising: in a vector signaling mode of data reception: utilizing a plurality of vector signaling comparators to generate a plurality of data-driven phase-error signals from a plurality of mutually-orthogonal sub-channel outputs; and generating a composite data-driven phase-error signal from the plurality of data-driven phase-error signals to sample the plurality of mutually-orthogonal sub-channel outputs (paragraph 0098, 0096, claim 11); in a non-return to zero (NRZ) signaling mode of data reception: operating one or more of the vector signaling comparators as NRZ-mode comparators; generating, for each NRZ-mode comparator, a NRZ output from a corresponding differential input signal, and adjusting based on a phase-error measurement made on the NRZ output (paragraph 0098, 0096, claim 11). Holden does not explicitly teach: adjust a local voltage-controlled oscillator (VCO) and adjusting a corresponding VCO.
Savoj teaches: adjust a local voltage-controlled oscillator (VCO) and adjusting a corresponding VCO (paragraph 0032, 0033, claim 1).
One of ordinary skill in the art, at the time of the effective filling data of the invention, would find it obvious to combine the teaching of Holden: a vector signaling mode of data reception and a non-return to zero (NRZ) signaling mode of data reception; with the teaching of Savoj: a local voltage-controlled oscillator (VCO) and a corresponding VCO, for the purpose of managing data reception (paragraph 0005, 0006). Multiple signaling modes for data reception are well-known in the art (abstract; claim 1). Voltage-controlled oscillators are well-known design choice in the art (paragraph 0033). One of ordinary skill in the art would recognize the use of well-known design choice would yield a predictable result.

Regarding claim 2, Holden and Savoj teaches the limitations of the parent claim. Holden additionally teaches: switching between the vector signaling mode of data reception and the NRZ signaling mode of data reception (paragraph 0098, 0096, claim 11). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 11, Holden teaches: An apparatus comprising: a mode controller configured to select between a vector signaling mode of data reception and a non-return-to-zero (NRZ) mode of data reception  (paragraph 0098, 0096, claim 11); a plurality of vector signaling comparators configured to generate a plurality of mutually-orthogonal sub-channel outputs from wire signals received over a plurality of wires of a multi-wire bus during the vector signaling mode of data reception (paragraph 0098, 0096, claim 11); one or more of the vector signaling comparators configured to operate as a NRZ-mode comparator during the NRZ mode of data reception, each NRZ-mode comparator configured to generate a NRZ output from a corresponding differential input signal  (paragraph 0098, 0096, claim 11); and the phase detector configured to update based on phase-error measurements made on each NRZ output during the NRZ mode of data reception (paragraph 0098, 0096, claim 11). Holden does not explicitly teach: a phase detector configured to generate a composite data-driven phase-error as a summation of a plurality of data-driven phase-error signals generated from the plurality of mutually-orthogonal sub-channel outputs during the vector signaling mode of data reception, the phase detector configured to provide the composite data-driven phase-error signal to a local VCO used to sample the plurality of mutually-orthogonal sub-channel outputs; and update corresponding VCOs.
Savoj teaches: a phase detector configured to generate a composite data-driven phase-error as a summation of a plurality of data-driven phase-error signals generated from the plurality of mutually-orthogonal sub-channel outputs during the vector signaling mode of data reception, the phase detector configured to provide the composite data-driven phase-error signal to a local VCO used to sample the plurality of mutually-orthogonal sub-channel outputs (paragraph 0032, 0033, claim 1); and update corresponding VCOs (paragraph 0032, 0033, claim 1). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Allowable Subject Matter
Claims 3 – 10 and 12 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

SLEZAK; Yaron et al.	US 20110311008 A1
Aung, Edward  et al.	US 20030212930 A1
Hormati; Ali et al.		US 20170317859 A1
Ware, Frederick  et al.	US 20040183559 A1
Gudovskiy; Denis A. et al.	US 20150280841 A1
Rypinski et al.		US 5388126 A
Tajalli; Armin			US 9906358 B1
Kim; Yong-Sub		US 6917762 B2
Simpson; Richard et al.	US 9577815 B1
in a vector signaling mode of data reception: 
utilizing a plurality of vector signaling comparators to generate a plurality of data-driven phase-error signals from a plurality of mutually-orthogonal sub-channel outputs; and 
generating a composite data-driven phase-error signal from the plurality of data-driven phase-error signals to adjust a local voltage-controlled oscillator (VCO) used to sample the plurality of mutually-orthogonal sub-channel outputs; 
in a non-return to zero (NRZ) signaling mode of data reception: 
operating one or more of the vector signaling comparators as NRZ-mode comparators; 
generating, for each NRZ-mode comparator, a NRZ output from a corresponding differential input signal, and adjusting a corresponding VCO used to sample the NRZ output based on a phase-error measurement made on the NRZ output.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel F. McMahon/Primary Examiner, Art Unit 2111